81 F.3d 169
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PAN PACIFIC BUILDERS, LTD., a Washington corporation;Bellingham Mechanical, Ltd. and Bruce Beard, Plaintiffs,andJoan Schwindt;  Richard Jones, as assignees of claims of PanPacific Builders, Ltd., Appellants,v.CONNECTICUT INDEMNITY COMPANY, a Connecticut corporation,Defendants-Appellees.
No. 94-36114.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 7, 1995.Decided March 27, 1996.As Amended on Denial of Rehearing May 23, 1996.

Before:  FLETCHER, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Joan Schwindt and Richard Jones ("Schwindt and Jones"), assignees of Pan Pacific Builders' ("PPB") insurance claims under an insurance policy issued by Connecticut Indemnity Company ("CIC"), appeal the district court's grant of summary judgment in favor of CIC.   They argue that the district court erroneously concluded that CIC owed PPB neither a duty to defend in the underlying Washington state court action brought against PPB by Schwindt and Jones, nor a duty to indemnify PPB for its defense and settlement of that action.   We affirm.


3
CIC cannot have breached any contractual duty to defend PPB without knowledge or notice of a potential claim which, if proved, would render CIC liable under the policy.  See McMahan & Baker, Inc. v. Continental Cas. Co., 843 P.2d 1133, 1137 (Wash.Ct.App.1993).   We conclude, as did the district court, that PPB failed to provide CIC with timely, proper notice of potentially covered claims prior to PPB's settlement with Schwindt and Jones.  Accordingly, we hold that CIC has satisfied its burden of showing prejudice as a matter of law, and it cannot be held liable for breach of any duty to defend or indemnify.   See Baugh Constr.  Co. v. Mission Ins. Co., 836 F.2d 1164, 1174 (9th Cir.1988);  Twin City Fire Ins. Co. v. King County, 749 F.Supp. 230, 233 (W.D.Wash.1990), aff'd, 942 F.2d 794 (9th Cir.1991);  Felice v. St. Paul Fire & Marine Ins. Co., 711 P.2d 1066, 1070 (Wash.Ct.App.1985);  Sears, Roebuck & Co. v. Hartford Acc. & Indem. Co., 50 Wash.2d 443, 451-52, 313 P.2d 347 (1957).


4
We need not consider any other issue raised on appeal.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3